Title: From George Washington to Robert Adam, 27 January 1783
From: Washington, George
To: Adam, Robert


                        
                            Dear Sir,
                            Newburgh 27th-30 Jany 1783
                        
                        I embrace this first oppertunity to acknowledge the receipt of your favor of the 20th from Philadelphia.
                        Your meeting with the smallest delay in receiving payment for the Land purchased of Messrs Dow & Co.
                            gives me pain—I receive no Earthly advantage from it—I have been paying interest for the Money near two Months &
                            one of these I have had it on my desk.
                        Had Mr Lund Washington, in explicit terms, informed me that the money, by
                            agreement, was to have been paid in Philadelphia—and given me the name of the Person with whom you had lodged a power to
                            receive and acquit me of it; I should most assuredly, have sent it there. But my deposit of it (previous to your arrival)—and your enquiries for it afterward must have been equally vague & uncertain it appeared to me therefore that a
                            hazard was to be incurred on my part by such a line of conduct without an adequate advantage on yours. because not knowing
                            who your corrispondents were I had no certain means of communicating the necessary information—All that I could do under
                            these circumstances, I did, which was to request Mr Morris (in a letter of the 8th Inst.) if he was acquainted with and saw
                            you in Philadelphia—& could make it convenient to pay £1880 Virga Curry at that place & receive the like
                            Sum here to take up the Bills and draw on me for the amount, What has been done in consequence of it I know not, having
                            heard nothing from that Gentleman since. I therefore send the aforesaid Sum of £1880 by Jno. Trumbull Esqr. who will take
                            up my Bills with proper Receipts on them.
                        This candid, & just state of matters will, I hope, be received as an apology for the disappointment
                            you have met with—which under a want of proper information was scarcely to be avoided on my part.
                        I am very sorry to hear of the death of my old acquaintance and friend Doctr Rumney. he has paid the debt
                            which we all owe, & sooner or later shall be called upon to discharge. I am—Dr Sir Yr most Obt
                            Servt
                        
                        
                            G. W——n
                        
                        
                            30th Jan: P.S. I was upon the point of sending of this Letter & the money when your 2d letter
                                of the 21st arrived.& am happy to hear that matters are adjusted So much to your Satisfaction.
                        
                    